Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 11 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yi (KR 10 1690234 B1 and the machine translation provided by the applicant on 13 May 2019, annotated by the examiner with paragraph numbers as attached to this office action), as cited on the IDS filed 13 May 2019.
Regarding Claim 1, Yi teaches a battery pack (see figures), comprising: a plurality of battery modules (battery cells 130); a tray including an interior space where the plurality of battery modules are positioned (base 141 specifically including substrate 142); a plurality of beam frames (cooling pins 160 in combination with pipes 145 and 146) traversing an upper surface of the tray to partition spaces where the plurality of battery modules are positioned; and a plurality of heatsinks (cooling frames 150) having a hollow structure through which a coolant flows (cooling channels 156, see [0057] and [0093] indicating the flow of coolant during operation), wherein each heatsink is coupled to a part of a respective one of the plurality of beam frames and faces a side surface of a respective one of the plurality of battery modules (see figures 3 and 5 showing the structural relationship between the cooling pins 160, pipe 145 and 146, cooling plates 150 and the battery cells 130), wherein at least one drainage hole is provided at the tray (connection hole 144) and at least one drainage hole is provided at the beam frame (pipe 145 
Regarding Claim 2, Yi further teaches that each heat sink comprises a drainage path having a concave shape (see figure 4 showing the concave shape of the cooling channel 156, see also [0052] describing this shape and [0093] indicating flow of coolant during operation).
Regarding Claim 3, Yi further teaches that the at least one drainage hole of the tray is provided in plural and the at least one drainage hole of the beam frame is provided in plural (see figure 3 showing multiple connection holes 144 and multiple pipes 145 and 146), and wherein the plurality of drainage holes of the tray and of the beam frame are provided along the drainage path at predetermined intervals (see again figure 3 noting that the connection holes 144 are provided at distances away from each other the thickness of each battery cell 130 in combination with each cooling frame 150 and the pipe 145 and 146 are provided at a distance away from each other the width of each battery cell 130 in combination with each cooling frame 150).
Regarding Claim 4, Yi further teaches that each drainage path is inclined in at least one direction (see figure 4 showing that the drainage path through each coupling duct 152 and 153 is inclined vertically in the claimed “at least one direction” with respect to the horizontal platform of the tray 141 through a connection hole 144).
Regarding Claim 11, Yi further teaches that a part of the beam frame (cooling pins 160) is an angled (angled vertically) beam frame with a hollow therein, and wherein each heatsink is located inside a respective angled beam frame (see figure 6 showing a hollow formed by pin main body 161 and heat spreader part 162, which accommodated a part of the cooling frame main body 151).
Regarding Claim 15, Yi further teaches an electric vehicle, comprising the battery pack defined in Claim 1 (see figure 1 and [0025] describing vehicle 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Yi as applied to Claim 1, in view of Uchida (US 8293397 B2), as cited on applicant’s IDS dated 13 May 2019. Yi further teaches a .
However, Uchida teaches an alternative spacer / heatsink structure (spacers 2 with thermally conductive members integrated therein) which includes the claimed I-type shape placed on top of a tray (heatsink 6, see figures 3-5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a lower structure of the beam frame of Yi as an alternative shape serving the same function of separating the cells, while also securing the structure to the tray below it.
Regarding Claim 6, Yi further teaches that each heatsink has a shape corresponding to a shape of the respective recessed portion and is adhered to the respective recessed portion by a thermal conductive adhesive (see figure 6 showing that the cooling frame 150 and the cooling pin 160 fit together, noting that the fixing rib 163 may read on the claimed thermal conductive adhesive because the broadest reasonable interpretation of “adhesive” includes physical components which “hold or stick as if by grasping”; therefore since the fixing rib 163 grasps the corresponding fixing groove 155 of the cooling frame 150 and is thermally conductive as indicated in [0063], the fixing rib 163 reads on the claimed thermal conductive adhesive that adheres each heatsink to a respective recessed portion of the beam frame). 

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yi in view of Uchida as applied to Claim 5 above, further in view of Kim (US 2017/0012330 A1), as cited on applicant’s IDS dated 13 May 2019.
Regarding Claim 7, Yi teaches a plurality of battery modules arranged in a 1 × N matrix. As such, Yi does not teach that a second part of the plurality of beam frames different from the first part, is a single center frame that traverses a center portion of the tray, and the I-type beam frames intersect the center frame and are disposed on the tray at regular intervals wherein the plurality of battery modules are arranged in a 2 × N matrix. 
However, Kim teaches a battery module including a plurality of battery packs which are analogous to the battery packs shown in Yi figure 5, and further teaches a plurality of beam frames (center frame 60 and cross frames 80) on a top surface of a tray (tray 30). Kim also teaches beam frames which partition the tray down the center (center frame 60) so that the battery packs are arranged in a 2 
Regarding Claims 8 and 9, Yi further teaches that each of the heatsinks (cooling frames 150) has an inlet port and an outlet port provided respectively at a first end and a second end of the heatsink to provide coolant flow through the heatsink (thermal medium ports 192 and 193). As in Claim 7, Yi does not teach the claimed center frame and therefore does not teach that the inlet port and the outlet port traverse the upper surface of the tray along the respective I-type beam frame through the center frame.
However, Kim further teaches a coolant inlet and outlet that traverses the upper surface of the tray along the respective beam frame through the center frame (see flow diagrams in figure 4). Kim also teaches a pack cover covering the upper surface of the tray (cover 20) and two side frames covering both side surfaces of the tray, respectively, (side frames 70) wherein the two side frames are provided in the form of a manifold tube communicating with the inlet ports and the outlet ports of the heatsinks (see figure 7 showing flow of coolant with arrows) to form a path for supplying an discharging the coolant. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the flow pattern of Kim in order to maintain the temperature of the entire battery including multiple battery packs at the optimal temperature (see Kim [0029]-[0030]).
Regarding Claim 10, Yi further teaches electrically connecting the battery cells (130) via the terminals (131). As in Claim 7, Yi does not teach the claimed center frame. As such, Yi does not teach that the center frame is in the form of an angled tube having a plurality of holes formed at an outer side surface of the center frame nor does Yi teach that a connecting module is provided in the center frame to connect the plurality of battery modules in series or in parallel.
.

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yi as applied to Claim 1 above, in view of Sumi (JP 2013004341 A and its machine translation provided by the examiner with this office action). Yi does not teach a heat conduction medium interposed at a thermal interface between each heat sink and the respective battery module. As such, Yi also does not teach that the heat conduction medium has a plate surface attached to one surface of the heatsink and at least one protrusion extending from the plate surface, wherein the protrusion elastically deforms when an external pressure is applied thereto, nor does Yi teach that each heat conduction medium is formed of silicon rubber.
However, Sumi teaches a spacer between two batteries (spacer 13) which is analogous to the cooling frame (150) of Yi and instant claimed heatsink, and further teaches a heat conduction medium (ribs 13a) interposed at a thermal interface of each spacer and respective battery module (energy storage element 11, see figure 2 showing this structure). Sumi further teaches that each heat conduction medium has a plate surface (spacer facing surface 131) and at least one protrusion (ribs 13a) extending from the plate surface, and wherein the protrusion elastically deforms when an external 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY G HENSHAW whose telephone number is (571)272-8518.  The examiner can normally be reached on Monday-Friday from 10am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I. Cano can be reached on (313)446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/Mary G Henshaw/Examiner, Art Unit 1723



/MILTON I CANO/Supervisory Patent Examiner
Art Unit 1723